Title: From Thomas Jefferson to James Madison, 19 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J. Madison
                            
                             [19 Aug. 1807] 
                               
                         
                        I suppose mr Gamble should be told that his opinion in favor of the appointment of a Consul General for the
                            Danish islands being founded on the supposition of a war with England, the Executive cannot at present act on that ground.
                            it would seem indeed that in the event of war, our agent or agents in those islands would be very important persons, &
                            should therefore be chosen with care. I presume it would become the best office in the gift of the US.
                        It will be very difficult to answer mr Erskine’s demand respecting the water casks in the tone proper for
                            such a demand. I have heard of one who having broke his cane over the head of another, demanded paiment for his cane. this
                            demand might well enough have made part of an offer to pay the damages done to the Chesapeake and to deliver up the
                            authors of the murders committed on board her.   I return you the papers recieved yesterday. the governor has inclosed me a
                            letter from Genl. Matthews of August 13. mentioning the recent arrival of a ship in the Chesapeake bearing the flag of a
                            Vice Admiral; from whence he concludes that Barclay is arrived. I salute you affectionately. 
                        
                            Th: Jefferson
                            
                        
                    